

ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of December___, 2006, by and
among Manas Petroleum Corporation (f/k/a Express Systems Corporation), a Nevada
corporation (the “Company”), the parties listed as “Purchasers” on the signature
pages hereto (the “Purchasers”), and Rubin, Bailin, Ortoli LLP, as Escrow Agent
(the “Escrow Agent”). Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Securities Purchase Agreement referred to
in the first recital or the Share Exchange Agreement referred to in the fourth
recital, as applicable.
 
W I T N E S S E T H:
 
WHEREAS, the Purchasers have agreed to purchase from the Company, severally and
not jointly with the other Purchasers, up to an aggregate of $10,000,000 of the
Units on the Closing Date as set forth in the Securities Purchase Agreement (the
“Purchase Agreement”) dated the date hereof between the Purchasers and the
Company, which securities will be issued under the terms and conditions
contained herein and in the Purchase Agreement;
 
WHEREAS, the consummation of the purchase and sale of the Units under the
Purchase Agreement is subject to certain conditions, including without
limitation, the receipt by the Company of a Fund Balance Notice (as defined in
Section 1.2);
 
WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the Subscription Amounts received from the Purchasers under the Securities
Purchase Agreement in escrow until the Escrow Agent has received a Release
Notice in substantially the form attached hereto as Annex A (the “Release
Notice”) from the Company; and
 
WHEREAS, the Company, DWM Petroleum, a Swiss corporation (“DWM”), and Exchanging
Shareholders of DWM entered into a Share Exchange Agreement (the “Exchange
Agreement”) on November 23, 2006, which agreement provides, among other things,
as a condition to the consummation of the acquisition (the “Acquisition”) of
shares of DWM, that the Escrow Agent has received from the Purchasers a minimum
of $10,000,000 in subscriptions under the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
TERMS OF THE ESCROW
 
 
1.1. The parties hereby appoint Rubin, Bailin, Ortoli LLP as Escrow Agent under
this Agreement and agree to pay the Escrow Agent a fee of $10,000 USD (“Escrow
Agent’s Fee”). The parties hereby agree to establish an escrow account with the
Escrow Agent whereby the Escrow Agent shall, subject to the terms of this
Agreement, hold the funds for the purchase of up to an aggregate of $10,000,000
as contemplated by the Purchase Agreement.
 
 
1.2. Upon the Escrow Agent’s receipt of at least $10,000,000 in Subscription
Amounts, the Escrow Agent shall telephonically or by e-mail provide notice (a
“Fund Balance Notice”) to the Company of the aggregate amount of funds it has
received into its master escrow account.
 
1

--------------------------------------------------------------------------------


 
(a) As provided in the Purchase Agreement, after receipt of a Fund Balance
Notice indicating that the Escrow Agent has received an aggregate amount of at
least $10,000,000, the Company, at its sole option, may, at any time on or prior
to January 31, 2007, agree to a Closing under the Exchange Agreement. If the
Company agrees to such a Closing upon at least $10,000,000, and assuming that
all of the other Closing conditions in the Exchange Agreement and Purchase
Agreement have been or, concurrently with the Closing, will be satisfied, the
Company shall provide an executed Release Notice to the Escrow Agent,
indicating, among other things, that all conditions to the Closing of the
Acquisition and Closing under the Purchase Agreement have been satisfied.
 
1.3. Upon receipt of an executed Release Notice from the Company and the Escrow
Agent, the Escrow Agent shall wire the aggregate Subscription Amounts then being
held by it less the Escrow Agent’s Fee to the Company. All Subscription Amounts
received by the Escrow Agent, from the time of such election until the close of
business on January 31, 2007 (unless such date has been extended by the Company
and the Placement Agents), shall be wired by the Escrow Agent to the Company
promptly after written request of the Company.
 
1.4. Wire transfers to the Company shall be made pursuant to written
instructions from the Company provided to the Escrow Agent.
 
1.5. Notwithstanding anything contained herein to the contrary, if, on or prior
to January 31, 2007, the Company elects to close the Acquisition after receiving
a Fund Balance Notice indicating that the Escrow Agent has received an aggregate
of at least $10,000,000, and assuming all other conditions to Closing have been
satisfied, then the Company will take all actions necessary to cause the fully
executed Release Notice to be delivered to the Escrow Agent.
 
ARTICLE II
MISCELLANEOUS
 
2.1. No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2. All notices or other communications required or permitted hereunder shall
be in writing, and shall be sent as set forth in the Purchase Agreement and
Exchange Agreement.
 
2.3. This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
2.4. This Escrow Agreement (with the other Transaction Documents) is the final
expression of, and contains the entire agreement between, the parties with
respect to the subject matter hereof and supersedes all prior understandings
with respect thereto. This Escrow Agreement may not be modified, changed,
supplemented or terminated, nor may any obligations hereunder be waived, except
by written instrument signed by the parties to be charged or by its agent duly
authorized in writing or as otherwise expressly permitted herein.
 
2

--------------------------------------------------------------------------------


 
2.5. Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.
 
2.6. The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or federal court sitting in the State of New York.
 
2.7. The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Escrow Agent.
 
2.8. The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.

2.9. The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10. The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Purchase Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.
 
2.11. The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary to advise the Escrow Agent in
connection with the Escrow Agent’s duties hereunder, may rely upon the advice of
such counsel, and may pay such counsel reasonable compensation. Counsel may also
include partners of the Escrow Agent.
 
2.12. The Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if the Escrow Agent resigns by giving written notice to the Company.
In the event of any such resignation, the parties shall appoint a successor
Escrow Agent and the Escrow Agent shall deliver to such successor Escrow Agent
any escrow funds and other documents then held by the Escrow Agent hereunder.
 
3

--------------------------------------------------------------------------------


 
2.13. If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
2.14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the escrow funds held by
the Escrow Agent hereunder, the Escrow Agent is authorized and directed in the
Escrow Agent’s sole discretion (1) to retain in the Escrow Agent’s possession
without liability to anyone all or any part of said escrow funds until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but the Escrow Agent shall be under no duty whatsoever to
institute or defend any such proceedings, or (2) to deliver the escrow funds and
any other property and documents held by the Escrow Agent hereunder to a state
or Federal court having competent subject matter jurisdiction and located in the
State of New York.
 
2.15. The parties hereto agree, jointly and severally, to indemnify and hold
harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Purchase Agreement
other than any such claim, liability, cost or expense to the extent the same
shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
* * *

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.
 

        MANAS PETROLEUM CORPORATION   (f/k/a Express Systems Corporation)  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Randle Barrington-Foote
  Title:   President

 

        RUBIN, BAILIN, ORTOLI LLP   as Escrow Agent  
   
   
    By:      

--------------------------------------------------------------------------------

Name: William Rosenstadt, Esq.   Title:   Attorney at Law

 


 
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

5

--------------------------------------------------------------------------------



[SIGNATURE PAGE OF PURCHASERS TO ESCROW AGREEMENT]
 
 
 

Name of Investing Entity:                                Signature of Authorized
Signatory of Investing entity:                                    Name of
Authorized Signatory:                             Title of Authorized Signatory:
                          


6

--------------------------------------------------------------------------------



Annex A to
Escrow Agreement
 
RELEASE NOTICE
 
THE UNDERSIGNED, pursuant to the Escrow Agreement, dated as of _________, among
Manas Petroleum Corporation (f/k/a Express Systems Corporation), a Nevada
corporation (the “Company”), the Purchasers signatory thereto and Rubin, Bailin,
Ortoli LLP, as Escrow Agent (the “Escrow Agent”), hereby notify the Escrow Agent
that each of the conditions precedent to (i) the purchase and sale of the Units
set forth in the Purchase Agreement and (ii) the consummation of the Acquisition
contemplated by the Exchange Agreement have been satisfied. Capitalized terms
used herein and not defined shall have the meaning ascribed to such terms in the
Escrow Agreement.
 
The Company hereby authorizes the Escrow Agent to release all of the aggregate
subscription funds being held in escrow hereunder to the Company.
 
This Release Notice may be signed in one or more counterparts, each of which
shall be deemed an original.
 
IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of this ____ day of _________ 200_.
 

        MANAS PETROLEUM CORPORATION   (f/k/a Express Systems Corporation)  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:


7

--------------------------------------------------------------------------------

